Citation Nr: 0210110	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder and an anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had approximately 13 months of active military 
service, to include the period from September 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for 
"depressive disorder and anxiety disorder (claimed as 
depression, psychotic disorder and sleep disturbance)."  The 
veteran has appealed.  In a March 2000 supplemental statement 
of the case, the RO recharacterized the issue as a claim for 
an "acquired psychiatric disorder diagnosed as depressive 
disorder and anxiety disorder."  


FINDING OF FACT

The veteran's acquired psychiatric disorder, to include a 
depressive disorder and an anxiety disorder, was not incurred 
in active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to provide notice and assistance.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  However, the regulations add nothing of substance 
to the new legislation and the Board's consideration of the 
regulations does not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note, Effective and Applicability Provisions (West 
Supp. 2002).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 1998 rating decision that the 
evidence did not show that he had met the criteria for 
service connection for an acquired psychiatric disorder.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC) and two 
supplemental statements of the case (SSOC's), informed the 
appellant that evidence of diagnosis and service incurrence 
was needed to substantiate his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC and SSOC's informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the appellant has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In letters, received in March 2000 and July 
2002, he stated that he had no additional evidence to submit.  
The RO has requested all relevant treatment records 
identified by the appellant.  The RO has also requested and 
obtained service medical records from the National Personnel 
Records Center, and records from the veteran's Army National 
Guard Unit.  In August 1999, the RO requested the veteran's 
records from the Blanchfield Army Hospital ("Blanchfield") 
at Ft. Campbell, Kentucky.  However, in a letter received in 
August 1999, Headquarters, U.S. Amy Medical Department 
Activity, Ft. Campbell, Kentucky, stated that no records for 
the veteran could be located (the claims file contains some 
reports from Blanchfield, dated in 1995).  The veteran has 
been afforded a VA examination.  In August 1999, the veteran 
was afforded a hearing.  Finally, it does not appear that an 
etiological opinion covering the disability in issue has been 
obtained.  However, the evidence, discussed infra, shows that 
there was no treatment or diagnosis involving an acquired 
psychiatric disorder during active duty.  Therefore, there 
are no pertinent medical records from active duty for a 
physician to review.  Furthermore, the evidence shows that an 
acquired psychiatric disorder was first diagnosed in March 
1994.  This was almost three years after separation from 
active duty service.  During his hearing, held in August 
1999, he stated that although he received treatment and 
medications for control of his psychiatric symptoms during 
active duty, he was not diagnosed with any type of mental or 
nervous disorder, and the claims file does not contain a 
competent opinion linking an acquired psychiatric disorder to 
the veteran's service.  Given the foregoing, the Board finds 
that an etiological opinion is not necessary to decide the 
claim, and that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4)(B); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that he has an acquired psychiatric 
disorder due to his second period of active duty service (as 
used herein, the term  "acquired psychiatric disorder" will 
be used to refer to conditions that include a depressive 
disorder and an anxiety disorder).  He argues the following: 
his wife left him while he was serving in Southwest Asia in 
support of Operation Desert Shield/Desert Storm; he was 
denied leave to attempt to save his marriage; he saw several 
doctors and chaplains while on active duty about his marital 
or psychiatric problems; he had symptoms during active duty 
that included depression and threatening behavior; he became 
a disciplinary problem, and at certain times during his 
service he was prohibited from possessing ammunition or 
carrying a functioning rifle; he was threatened with (but did 
not receive) a court martial; he received treatment and 
medications for control of his psychiatric symptoms during 
active duty, but he was not diagnosed with any type of mental 
or nervous disorder at that time.  Finally, at his August 
1999 hearing, he appeared to state that he received a 
psychiatric examination or evaluation (but not 
hospitalization) at Ft. Campbell, Kentucky in 1992.  

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  The veteran's service 
medical records covering his active duty service do not show 
complaints, treatment or a diagnosis involving psychiatric 
symptoms.  In this regard, a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" report, 
dated in April 1991, shows that the veteran reported that he 
was not receiving any treatment or medicine, and that he 
denied nightmares, trouble sleeping or recurrent thoughts 
about his experiences during Desert Storm.  A 
"redeployment" examination report, dated in April 1991, 
shows that his psychiatric condition was clinically evaluated 
as normal.  An accompanying "report of medical history" 
shows that the veteran denied ever being treated for a mental 
condition, and that he did not self-report any relevant 
symptoms.  He also denied taking medication.  Given the 
foregoing, the Board finds that an acquired psychiatric 
disorder is not shown during active duty service.  See 
38 C.F.R. § 3.303.  

As for the post-service medical evidence (all of which is 
dated after the veteran's second period of active duty), it 
consists of private medical reports, records from the Social 
Security Administration (SSA), records from the veteran's 
Army National Guard (ANG) unit, and VA outpatient treatment 
and examination reports.  This evidence is collectively dated 
between 1993 and 1997.  A review of this evidence shows that 
the first evidence of treatment for psychiatric symptoms is 
found in a March 1994 hospital report from the University of 
Tennessee Memorial Hospital (Tennessee Memorial), which shows 
that the veteran was treated for a self-inflicted gunshot 
wound to the right upper quadrant.  The diagnoses included 
adjustment disorder with depressed mood, post-traumatic 
stress disorder (PTSD).  Subsequently dated medical reports 
contain diagnoses that include major depressive disorder (SSA 
and ANG) and PTSD and recurrent alcohol dependence (ANG).  A 
VA mental disorders examination report, dated in October 
1997, contains diagnoses of depressive disorder NOS (not 
otherwise specified), anxiety disorder NOS, and alcohol 
abuse/dependence.  The examiner noted, "As per history, the 
patient's problems started back while he was in Saudi Arabia 
when he started drinking heavily and also experienced some 
symptoms of anxiety and depression on which he did see a unit 
chaplain, as well as a psychiatrist but he was not treated 
with any medications, except for a few times here to go on 
sick call, he was prescribed Xanax for sleeping purposes."

Other evidence includes four lay statements, in which the 
authors essentially assert that the veteran's behavior 
changed for the worse during or after his service in 
Southwest Asia.  An ANG evaluation report, signed by three 
sergeants, covering the period from December 1995 to November 
1996, notes that the veteran's "attitude and outlook on life 
in general deteriorated following Operation Desert Storm."  

The Board finds that the claim must be denied.  The first 
diagnosis showing that the veteran has an acquired 
psychiatric disorder is approximately two years and nine 
months after separation from service in June 1991.  This 
period of time without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no competent evidence of record which links an 
acquired psychiatric disorder to the veteran's service.  In 
this regard, the October 1997 VA examiner's notation is 
clearly by history only, and is therefore not competent 
evidence of a nexus between an acquired psychiatric disorder 
and the veteran's service.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that service connection for an acquired 
psychiatric condition must be denied.  

While the Board has considered the oral and written testimony 
of the veteran, and the lay statements (to include the 
aforementioned notation in the veteran's ANG evaluation), the 
Board points out that although the veteran's arguments and 
reported symptoms have been noted, the issues in this case 
rest upon interpretations of medical evidence and conclusions 
as to the etiology of his diagnosed condition.  The veteran, 
and the lay persons, untrained in the fields of medicine and 
psychiatry, are not competent to offer such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for an acquired psychiatric disorder 
is not warranted.  To that extent, the lay statements are 
unsupported by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

